In an action to recover damages for conscious pain and suffering and wrongful death, the plaintiff appeals from so much of an order of *745the Supreme Court, Queens County (Durante, J.), dated June 17, 1992, as dismissed his cause of action to recover damages for conscious pain and suffering.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not err in dismissing the cause of action for the decedent’s conscious pain and suffering as time-barred pursuant to General Municipal Law § 50-e (1) (a). The plaintiff has not demonstrated that his failure to file a timely notice of claim or to timely move for leave to serve a late notice of claim was due to any acts of the defendant Health and Hospitals Corporation sufficient to allow the invocation of an equitable estoppel against the assertion of a time bar (cf., Rodriguez v City of New York, 169 AD2d 532; Cassidy v County of Nassau, 84 AD2d 742). O’Brien, J. P., Santucci, Altman and Krausman, JJ., concur.